Citation Nr: 1141659	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-27 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to an increased rating left lower extremity nerve damage, currently rated 20 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active duty for training from June to November 1984.  He also performed active duty for training and inactive duty training at other times of unverified dates.  He performed active military service from October 1985 to February 1990. 

This appeal arises to the Board of Veterans' Appeals (Board) from a February 2008-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that in pertinent part denied an increased rating for residual damage of the left sural nerve with left foot impairment.

In April 2010, the Veteran withdrew his appeal for service connection for diabetes and for obesity, both claimed secondary to left foot paralysis.  In April 2010, the Veteran also withdrew his request for a hearing before a Veteran's law judge.  

In April 2011, the Veteran raised claims seeking entitlement to service connection for depression and back pain.  These issues have never been considered by the RO and, therefore, are REFERRED to the RO for proper adjudication.


FINDINGS OF FACT

1.  The service-connected left lower extremity nerve damage disability has been manifested throughout the appeal period by hypersensitivity in the left foot area, pain in the tibiotalar joint and in the left lateral malleolar region, chronic, dull pain in the left sural nerve distribution over the left foot, decreased sensation to light touch over the sural nerve distribution, edema at the talar neck, hypertrophy of the synovium in the anterior aspect of the tibiotalar joint, and a six-inch long painful surgery scar about the left ankle area.  

2.  Severe incomplete left sural nerve paralysis is not shown, nor is complete foot drop, slight droop of the first phalanges of all toes, inability to dorsiflex the foot or to extend the proximal phalanges, or to abduct the foot.  

3.  Also not shown are anesthesia over the entire dorsum of the foot and toes, or weakened left foot adduction.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating greater than 20 percent for left lower extremity nerve damage are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp.2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.123, 4.124 (a), Diagnostic Code 8521 (2010).  

2.  The criteria for a separate 10 percent schedular rating for a painful surgery scar about the left ankle are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp.2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 



The Veterans Claims Assistance Act of 2000 (VCAA)

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Adequate notice of these provisions were provided in a November 2007 letter from the RO to the Veteran prior to the initial adjudication of the claim.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA outpatient treatment reports.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The RO also provided the Veteran appropriate VA examinations in November 2007, February 2009 and January 2010.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA, which records are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.  

Increased Rating

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

Additionally, if a Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then a total rating based on individual unemployability (TDIU) as a result of that disability must be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In a more recent case, the Court held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The service-connected left lower extremity nerve damage has been rated 20 percent disabling for the entire appeal period under Diagnostic Code 8599-8521.  Under Diagnostic Code 8521, which is the diagnostic code for neuralgia of the external popliteal nerve (also called the common peroneal nerve), ratings from 10 to 40 percent are available.  

A 10 percent evaluation under Diagnostic Code 8521 requires mild incomplete nerve paralysis.  A 20 percent evaluation requires moderate incomplete nerve paralysis.  A 30 percent rating requires severe incomplete nerve paralysis.  A 40 percent disability rating is warranted when there is complete foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension of proximal phalanges is lost, abduction of foot is lost and adduction is weakened.  Anesthesia covers the entire dorsum of the foot and toes.  38 C.F.R. § 4.124(a), Diagnostic Code 8521 (2010).  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function that is substantially less than that the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be mild, or at most, the moderate degree.  The ratings are for unilateral involvement, when bilateral, combine with the application of the bilateral factor.  38 C.F.R. § 4.124a (2010).  

According to a November 2007 VA compensation examination report, the Veteran reported worsening hypersensitivity in the left foot area that precluded running or doing exercises.  Walking and standing were also painful.  He limped, favoring the left side.  A surgery scar over the left ankle area was about 6 inches in length and was "exquisitely sensitive to touch."  The left ankle had full range of motion.  The physician did not report whether there was nerve paralysis, foot drop, droop of the first phalanges of the toes, inability to dorsiflex the foot, extend the proximal phalanges, abduct or adduct the foot, or whether anesthesia covered the entire dorsum of the foot and toes.  The examiner did, however, note that the Veteran could not walk on his heels and noted that there was a 20 percent loss of use of the left foot due to pain.

A March 2008 VA diabetic foot examination noted normal sensation in the feet.  In April 2008, lidocaine was injected into the tibiotalar joint in an attempt to reduce the pain.  

A February 2009 VA orthopedic compensation examination report notes that there had been three neurectomies to correct the service-connected sural nerve injury.  The surgery scar area around the left ankle was hypersensitive.  There was tenderness to palpation in the tibiotalar joint area of the left foot and in the left lateral malleolar region.  There was a slight gait alteration due to the left lower extremity nerve injury: the Veteran placed more weight on the right foot when walking.  There was some decreased range of motion in the left ankle.  Left foot plantar and dorsiflexion showed full strength.  Toe walking and heel walking were normal, bilaterally.  Left great toe extension was normal.  Soft touch and monofilament testing was normal in all dermatomes in the lower extremities.  The examiner stated that there was no other abnormal finding.  X-rays showed a surgical metallic clip in the posterior left foot soft tissues.

In February 2010, the Veteran underwent a compensation examination of the peripheral nerves of the left foot.  The neurologist noted that there had been left sural nerve damage during active service.   The Veteran reported that on bad days, the left ankle-area pain was severe and lasted from minutes to hours.  The physician noted chronic, dull pain in the left sural nerve distribution over the left foot.  Driving a vehicle with a clutch pedal and walking aggravated the condition.  The report notes that in March 2008 a VA podiatrist had issued a metal protective plate to be worn over the ankle area, but the plate itself was painful and so the Veteran discontinued using it.  The Veteran reported that the painful condition caused him to be unable to lift heavy weight at work.  The neurologist noted decreased sensation to light touch over the sural nerve distribution.  There was no paralysis, muscle wasting, or atrophy.  There was a deep scar over the left ankle.  The left toes had normal range of motion.  A magnetic resonance imaging study showed edema at the talar neck and hypertrophy of the synovium in the anterior aspect of the tibiotalar joint.  The diagnosis was service connection residuals of damage to the left sural nerve, including three neurectomies with hypersensitivity to the lateral left foot.

From the above VA examination reports, the left lower extremity nerve injury disability has been manifested throughout the appeal period by hypersensitivity in the left foot area that precludes running or doing exercises; pain in the tibiotalar joint and in the left lateral malleolar region; chronic, dull pain in the left sural nerve distribution over the left foot; decreased sensation to light touch over the sural nerve distribution; edema at the talar neck; and, hypertrophy of the synovium in the anterior aspect of the tibiotalar joint.  

Comparing these manifestations with the criteria of the rating schedule, the Board finds that the criteria for a schedular rating greater than 20 percent under Diagnostic Code 8521 are not more nearly approximated.  This is because severe incomplete sural nerve paralysis is not shown, nor is complete foot drop, slight droop of the first phalanges of all toes, inability to dorsiflex the foot or to extend the proximal phalanges, or to abduct the foot.  Also not shown are anesthesia over the entire dorsum of the foot and toes, or weakened left foot adduction. 

The surgery scar over the left ankle has been described as about 6 inches in length and "exquisitely sensitive to touch."  One VA physician described the scar as a deep scar.  This painful, service-connected surgery scar represents a separate disability and merits a separate rating.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate evaluations for separate problems arising from the same injury if they do not constitute the same disability or same manifestation under 38 C.F.R. § 4.14).  

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note (3) under that provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under diagnostic code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).  Because the surgery scar has been painful throughout the appeal period, but has not been unstable, the criteria for a 10 percent rating are more nearly approximated under Diagnostic Code 7804.  

The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  Assignment of staged ratings is therefore unnecessary.  Hart, 21 Vet. App. at 510.  

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The medical and lay evidence of record is competent, credible, and persuasive.   

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim for a schedular rating greater than 20 percent residuals of a left lower extremity nerve injury.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107.  However, the evidence does favor a separate 10 percent scar rating.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court had more to say about extra-schedular ratings in Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, in Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In this case, the record does not reasonably raise the question of unemployability, nor has the claimant raised this issue.  Indeed, the Veteran is employed in computer-type work and, in during his February 2009 VA examination, denied his disability affects his job or daily activities.  Rather, the Veteran lives alone and can complete household chores without assistance.  

The Veteran described some limitations his disability causes with regard to exercise, but the Veteran has never claimed, nor does the evidence show, marked interference with employment or impairment above and beyond that which is already contemplated in the diagnostic codes.   

The evidence does not show frequent periods of hospitalization or any other findings indicating the application of the regular schedular standards would be impractical.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

A schedular rating greater than 20 percent for left lower extremity nerve damage is denied. 

A separate 10 percent schedular rating for a six-inch surgery scar about the left ankle is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


